
	
		I
		112th CONGRESS
		2d Session
		H. R. 4422
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Carney introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on certain
		  staple fibers of viscose rayon.
	
	
		1.Certain staple fibers of
			 viscose rayon
			(a)In
			 generalHeading 9902.23.33 of
			 the Harmonized Tariff Schedule of the United States (relating to certain staple
			 fibers of viscose rayon) is amended by striking 12/31/2012 and
			 inserting 12/31/2015.
			(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the date that is 15 days after the date
			 of enactment of this Act.
			
